DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application was filed on 02/27/2020 and claims priority from provisional application 62823585, filed 03/25/2019, and provisional application 62811159, filed 02/27/2019.  Because the claims find support in the provisional applications, the instant application is being examined as filed on 02/27/2019, the effective filing date. 

Claim Status
Claims 1-20 are pending.

Claims 21-39 are cancelled.

Claims 1-20 are examined.

Claims 1-20 are rejected.


Specification
The disclosure is objected to because of the following informalities: 
In section [3] line 2, “more than h  alf” should be “more than half” (minor typo)
Appropriate correction is required.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of mental processes and mathematic concepts without significantly more.  
The MPEP at MPEP 2106.03 sets forth steps for identifying eligible subject matter:
(1) Are the claims directed to a process, machine, manufacture or composition of matter?
(2A)(1) Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea?
(2A)(2) If the claims are directed to a judicial exception under (1), then is the judicial exception integrated into a practical application?
(2B) If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept?


With regard to step (1) (Are the claims directed to a process, machine, manufacture or composition of matter?): The claims are directed to one of the statutory classes.  Claim 1 and its dependents 2-19 are directed to a machine product (a computer system comprising a processor), and claim 20 is also directed a machine product (a system comprising a processor).
With regard to step (2A)(1) (Are the claims directed to a judicially recognized exception?):  Claims 1-20 are directed to the abstract ideas of processing data using mental steps and mathematical concepts, and observing the processed data.  Claims directed to nothing more than abstract ideas, natural phenomena, and laws of nature are not eligible for patent protection (see MPEP 2106.04).   
Abstract ideas include mathematical concepts, (mathematical formulas or equations, mathematical relationships and mathematical calculations), certain methods of organizing human activity, and mental processes (including procedures for observing, evaluating, and organizing information (See MPEP 2106.04(a)(2)).   In particular, these abstract ideas include:
Generate, via a probabilistic distribution, a model of allelic counts (mental process, procedure for evaluating, claims 1, 20)
Compare a first output of the first model and second output of the second model (mental process, procedure for evaluating, claims 1, 20)
Generate a prediction (mental process, procedure for evaluating, claims 1, 20)
Determine a prevalence of heterozygosity of SNPs (mental process, procedure for evaluating, claim 6)
Determine a standard deviation of a minor allele frequency (mathematical relationships and calculations, claim 8)
Determine a number of molecules in a sample that supports a mutant allele (mental process, procedure for evaluating, claim 9)
Determine a total number of molecules in the sample (mental process, procedure for evaluating, claim 10)
Calculate a likelihood of allelic counts (mathematical relationships and calculations, claims 11-12)
Determine a mean of tumor fraction (mathematical relationships and calculations, claim 13)
Determine a standard deviation of tumor fraction (mathematical relationships and calculations, claim 15)
Access, identify, and filter samples (mental process, procedure for evaluating, claim 16)
Therefore, the claims recite elements that constitute one or more judicial exceptions.  
With regard to step (2A)(2) (Does the claim recite additional elements that integrate the judicial exception into a practical application?):  Claims 1-19 recite the additional element of “a computer system…comprising a processor” programmed to carry out instructions for data analysis.   Claim 20 also recites the additional element of “a system, comprising a processor” programmed to carry out instructions for data analysis. 
While claims 1-20 recite additional elements, they do not provide any specific details by which the computer system, system, or processors perform or carry out the judicial exception listed in step (2A)(1), nor do they provide any details of how specific structures of the computer are used to implement these functions.  The judicial exception is therefore not integrated into a practical application because the generically recited computer elements do not add a meaningful limitation to the abstract idea, as they amount to simply implementing the abstract idea on a computer (see MPEP 2106.05(f)).
With regard to step (2B) (Does the claim as a whole amount to significantly more than the judicial exception?):  Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims lack a specific inventive concept.  The judicial exception alone cannot provide that inventive concept or practical application (MPEP 2106.05).  Furthermore, the additional limitations of “a computer system” and “system comprising a processor” are well-understood, routine, conventional computer elements and functions as recognized by the court decisions listed in MPEP § 2106.05(d).  The claims therefore do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. 2017 “PSSV: a novel pattern-based probabilistic approach for somatic structural variation identification” (hereinafter referred to as CHEN) in view of Jensen et al 2017 (US 20170342477 A1, hereinafter referred to as JENSEN).
Claim 1 is directed to a computer system for distinguishing somatic homozygous and heterozygous deletions of a gene from a sample of cell-free nucleic acid, involving a processor programmed to generate probability distribution models from germline SNPs representing the homozygous and heterozygous deletions, comparing the model outputs, and using the comparison to predict whether the homozygous deletion exists in the sample.  
 Claim 2 is directed towards one model representing the probability that the sample includes the somatic homozygous deletion and the second model represents the probability that the sample includes the somatic heterozygous deletion.
Claim 3 is directed to the probability distributions being the same type.
Claim 4 is directed to a processor programmed to determine input parameters for the probability distribution.
Claim 17 is directed to the presence of somatic heterozygous and somatic homozygous deletions being the output from the probability models.
	Claim 20 is directed to a processor in a system programmed to generate probabilities that a gene in a sample of cell-free nucleic acid includes a somatic homozygous deletion or a somatic heterozygous deletion, comparing the probabilities, and predicting whether the sample includes the homozygous or heterozygous deletion.

With respect to the limitation of claim 1 of a computer system to distinguish between a somatic homozygous deletion and a somatic heterozygous deletion of a gene, CHEN teaches an algorithm implemented as software on a computer (Abstract) used to differentiate heterozygous and homozygous structural variations (SVs) in whole genome sequencing data (Abstract), where structural variations include deletions (page 178, Methods paragraph 1), and where SVs are either somatic or germline SVs (page 178 paragraph 2).  
With respect to the limitation of claim 1 where probability distribution models are generated to represent the homozygous and heterozygous deletions, CHEN teaches heterozygous and homozygous SVs modeled with Poisson probability distributions (page 179, 2.3 PSSV model description). 
With respect to the limitation of claim 1 of predicting the presence of the somatic homozygous deletion in the sample by comparing the distributions, CHEN teaches the use of probability models for determining a final mutation pattern (page 179, col 2, par 1).
With respect to the limitation of claims 2, that the probability models represent the probability of somatic homozygous deletions and somatic heterozygous deletions in the sample, CHEN teaches that each probability model describes either heterozygous, homozygous, or no mutations in a sample, and includes deletions (page 179, 2.3 PSSV model description).
With respect to claim 3 that the probability distributions are the same type, CHEN teaches models of both homozygous and heterozygous mutations using Poisson distributions (page 179, 2.3 PSSV model description).
With respect to claim 17, where the models output the probabilities of the presence of somatic heterozygous and somatic homozygous deletions CHEN teaches that each probability model describes heterozygous, homozygous, mutations in a sample, including deletions (page 179, 2.3 PSSV model description).

With respect to the limitation of claim 20 where probability distribution models are generated to represent the homozygous and heterozygous deletions, CHEN teaches heterozygous and homozygous SVs modeled with Poisson probability distributions (page 179, 2.3 PSSV model description). 
With respect to the limitation of claim 20 of predicting the presence of the somatic homozygous or heterozygous deletion in the sample by comparing the probabilities, CHEN teaches the use of probability models for determining a final mutation pattern (page 179, col 2, par 1).
CHEN does not teach the limitations of claim 1 and 20 that genes are distinguished in a sample of cell-free nucleic acid molecules, or that the models are of allelic counts based on germline single nucleotide polymorphisms (SNPs).  CHEN also does not teach a processor programmed to carry out the steps in claims 1 and 20, or the limitation of claim 4 of determining parameters for input using the processer.
However, JENSEN teaches the use of cell-free nucleic acid samples for analysis of genetic variation (section [0092]), and the quantification of germline SNPs (section [0057]).  JENSEN also teaches a computer system with processors and software for analyzing gene data (sections [02810-0284], and that a processor can filter or select portions of the genome for analysis according to any suitable parameter (section [0166, 0169]).
The combination of teachings from CHEN and JENSEN represent the application of known techniques to a known method to yield predictable results.  Someone of ordinary skill in the art would have recognized that cell-free nucleic acid samples could be used for analysis of genetic variation, and that this variation could include germline SNPs.  Similarly, someone of ordinary skill in the art would have recognized that computer elements, including a processor, could be used in the analysis, and could be further used to determine parameters for input.
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified CHEN to include the analysis of cell-free nucleic acid and the quantification of germline SNPs, and use computer elements to determine input parameters along with the rest of the analysis.  One would be motivated to use cell-free nucleic acid as it can be used to determine disease progression and monitor treatment response, to include the quantification of germline SNPS in order to differentiate them from somatic variation, and to use computer elements in analysis and in determining input parameters as it would allow for quicker and more efficient analysis.

Claims 1-4, 5-7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over CHEN in view of JENSEN, and further in view of Smith et al. 2016 “SomVarIUS: somatic variant identification from unpaired tissue samples” (hereinafter referred to as SMITH).  Claims 1-4 are addressed above.
Claim 5 is directed to the probability distribution being a beta-binomial distribution, a binomial distribution, or a normal distribution.  
	Claim 6 is directed to determining the prevalence of heterozygosity of germline SNPs in a set of samples.
Claim 7 is directed to the samples of claim 6 including samples where a tumor is not detected.
Claim 16 is directed to identifying samples that include a germline deletion, filtering the samples, and identifying somatic heterozygous or somatic homozygous deletions.
	Neither CHEN nor JENSEN teach that the probability distributions used to model somatic deletions are beta-binomial, binomial, or normal distributions, and do not teach determining the prevalence of heterozygosity for germline SNPs for a set of samples.
However, SMITH teaches a method of modeling distribution of allelic abundance for heterozygous SNPs in sequencing data using a beta-binomial distribution (page 810, par 3), as well as an algorithm that models the distribution of allelic abundance for germline heterozygous SNPs in sequencing data (page 810, par 3).  SMITH also teaches filtering of germline SNPs (Discussions par 1, page 812), and the analysis of samples from normal tissue that do not have tumors (Fig 3 and page 11 col 1 par 2). 
The combination of teachings from CHEN, JENSEN, and SMITH represent the application of a known technique to a known method to yield predictable results.  Someone of ordinary skill in the art would have recognized that a beta-binomial distribution could be used to model a probability, and that germline heterozygous SNPs could be quantified and filtered when analyzing gene variations.  Similarly, one would also have recognized that analysis of gene variations could be performed on samples with no tumors.
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined teachings of CHEN and JENSEN to include a beta-binomial distribution for modeling gene variations, as a beta-binomial distribution may better fit the data.  It would have also been obvious to include quantification and filtering of germline heterozygous SNPs in an analysis of gene variation to distinguish them from somatic or homozygous variations for separate analysis, and to perform analysis on samples with no tumors as a control.

Claims 1-7, 8-15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over CHEN in view of JENSEN and SMITH, and further in view of Dawson et. al 2013 “Analysis of Circulating Tumor DNA to Monitor Metastatic Breast Cancer” (hereinafter referred to as DAWSON) and Olsen and Devore 2008 “Introduction to Statistics and Data Analysis” (hereinafter referred to as OLSEN).  Claims 1-7 are addressed above.
Claim 8 is directed to determining a standard deviation for a minor allele frequency associated with the germline SNPs.
Claim 9 is directed to determining the number of molecules in a sample that supports a mutant allele.
Claim 10 is directed to determining a total number of molecules in a sample.
Claim 11 is directed to calculating a likelihood of the allele counts of germline SNPs in a sample based on the number of molecules associated with a somatic homozygous deletion.
Claim 12 is directed to calculating a likelihood of the allele counts of germline SNPs in a sample based on the number of molecules associated with a somatic heterozygous deletion.
Claim 13 is directed to determining mean tumor fraction from the sample.
Claim 14 is directed to the mean tumor fraction being estimated from sequence coverage information.
Claim 15 is directed to determining a standard deviation of tumor fraction from a sample.
Claim 18 is directed to executing a log likelihood function based on the model outputs.
With respect to claim 8, SMITH teaches determining minor allele frequency associated with germline SNPs.
With respect to claims 11, 12, and 18 of determining a likelihood of the allele counts of germline SNPs and executing a likelihood function, CHEN teaches determining a likelihood function for germline and somatic mutations (page 179, col 2).
CHEN, JENSEN or SMITH do not specify finding the standard deviation for a minor allele frequency, determining the number of molecules in a sample, or determining a mean tumor fraction.
DAWSON teaches determining the quantification of circulating tumor DNA across plasma samples and its comparison to the number of wild-type molecules (page 1202 and Fig 2, Fig 3). DAWSON also teaches determining the median mutant allele fraction in samples from sequencing data (page 1202, col 2).  OLSEN teaches finding mean and standard deviation (Chapter 7.4, page 401).
The combination of teachings from CHEN, JENSEN, SMITH, DAWSON, and OLSEN represent the application of known techniques to a known method to yield predictable results.  Someone of ordinary skill in the art would have recognized one could find the standard deviation for a minor allele frequency, calculate likelihood and apply a likelihood function, find the number of molecules in a sample, and compute a mean for a tumor fraction when conducting analysis of gene variations.
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined teachings of CHEN, JENSEN, and SMITH, to include the teachings of DAWSON and OLSEN, so that an analysis of homozygous and heterozygous deletions in genes consisted of determining likelihoods and conducting likelihood functions, determining the standard deviation for a minor allele frequency, quantifying the number of molecules, and determining a mean of tumor fraction from sequence information because.  One skilled in the art would be motivated to combine all of these elements together because these are well known components for conducting analysis of genetic variation and contribute to a complete and thorough analysis.

Claims 1 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over CHEN in view of JENSEN, and further in view of Pozzorini and Xu 2019 (WO 2019020652 A1, hereinafter referred to as POZZ).  Claim 1 is addressed above.
Claim 19 is directed to the system of claim 1 where the gene is either BRCA1, BRCA2, or ATM.
Neither CHEN or JENSEN teach that the genes analyzed are BRCA1, BRCA2, or ATM.  However, POZZ teaches a method for identifying genome variation where the list of genes analyzed include BRCA1, BRCA2, and ATM (page 9 lines 1-5).
The combination of teachings from CHEN, JENSEN, and POZZ represent the application of known techniques to a known method to yield predictable results.  Someone of ordinary skill in the art would have recognized that any of the above listed genes could be studied when conducting analysis of gene variation.
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined teachings of CHEN and JENSEN to include analysis of the genes listed in POZZ, because variations in these genes may impact the development and treatment of tumors, and therefore study of these genes is important for patient care.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sun and Yelensky 2014 (WO 2014183078 A1) teaches methods and systems for analyzing genetic variants involving somatic and germline mutations related to tumors
Kalatskaya et al. 2017 “ISOWN: accurate somatic mutation identification in the absence of normal tissue controls” teaches an algorithm for predicting somatic mutations in cancer tissues

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY C LEVERETT whose telephone number is (571)272-5494. The examiner can normally be reached 7:30am - 5:00pm T-Th and the last Friday every bi-week.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.C.L./Examiner, Art Unit 4182                                                                                                                                                                                           11/28/2022

/Karlheinz R. Skowronek/Supervisory Patent Examiner, Art Unit 1671